internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b9-plr-151341-02 date date legend date grantor_trust x date y date accountant year date date dear this is in response to your letter dated date requesting an extension of time under to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation- skipping transfer gst_exemption the facts and representations submitted are summarized as follows on date grantor created trust for the benefit of his spouse and his descendants and their spouses article second of trust provides that until the death of grantor the trustee shall pay over or apply the net_income and principal in such amounts as the trustee may determine to or for the benefit of such one or more members of the class consisting of the grantor’s spouse the grantor’s descendants and the spouses of such descendants plr-151341-02 article third paragraph a provides that upon the death of grantor the trustee is authorized to make distributions of principal to grantor’s descendants as the trustee may determine appropriate to substantially equalize on a per stirpital basis any material unequal distributions of principal made under article second article third paragraph b provides that after making or providing for any equalizing distributions the trustee shall divide the balance of the trust estate into as many equal shares as may be necessary to set_aside one such share for each child of grantor living at the time of division and one such share for the collective descendants then living of each child of grantor who previously died any share for the collective descendants shall be further divided into separate shares per stirpes each share and sub-share shall be held as a separate trust with income and principal payable at the discretion of the trustee to or for the benefit of such one or more of the grantor’s spouse the beneficiary the beneficiary’s spouse and the beneficiary’s descendants upon the death of the beneficiary the principal of the trust shall be paid over to such person or persons as the beneficiary may appoint by specific reference to this power_of_appointment in his or her last will and to the extent not appointed to his or her descendants then living per stirpes or if none to the descendants then living of the parents of the beneficiary who is a descendant of the grantor or if none then to the grantor’s descendants then living per stirpes grantor transferred x to trust on date and subsequently transferred y on date after making these transfers grantor directed accountant to allocate his gst_exemption to the transfers on his year united_states gift and generation-skipping_transfer_tax return accountant however did not file the year gift_tax_return until date and allocated grantor’s gst_exemption based upon the value of the transfers as of date grantor requests an extension of time under sec_2642 and sec_301_9100-3 to allocate his gst_exemption to the transfers to trust such that the date of each transfer would be deemed the effective date of the allocation of the gst_exemption sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio plr-151341-02 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable to the transfers made during the years under consideration sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips -- a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to plr-151341-02 make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to make allocations of his available gst_exemption to his date and date transfers to trust the allocations will be effective as of the date of the transfers to trust and the allocations will be made based on the value of the property transferred to trust as of the date of the transfers the allocation for the transfers should be made on a supplemental form_709 the form should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is attached for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-151341-02 the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
